

 
 
EXECUTION VERSION
 



                   AMENDMENT NO. 5 dated as of October 4, 2010 (this
“Amendment”), to the CREDIT AGREEMENT dated as of July 14, 2006, as amended by
AMENDMENT NO. 1 dated as of January 11, 2008, AMENDMENT NO. 2 dated as of
February 24, 2009, AMENDMENT NO. 3 dated as of May 27, 2009 and AMENDMENT NO. 4
dated as of January 14, 2010 (as so amended, the “Credit Agreement”), among
TEREX CORPORATION, a Delaware corporation (“Terex”), NEW TEREX HOLDINGS UK
LIMITED, a limited company organized under the laws of England (the “U.K.
Borrower”), TEREX INTERNATIONAL FINANCIAL SERVICES COMPANY, a company organized
under the laws of the Republic of Ireland (the “European Borrower”), TEREX
LIFTING AUSTRALIA PTY LTD, a company organized under the laws of Australia and
registered in Queensland, Australia (the “Australian Borrower”), and TEREX
ITALIA S.R.L., a company organized under the laws of the Republic of Italy (the
“Italian Borrower” and, together with Terex, the U.K. Borrower, the European
Borrower, and the Australian Borrower, the “Borrowers”), the Lenders (as defined
in Article I of the Credit Agreement), the Issuing Banks (as defined in
Article I of the Credit Agreement) and CREDIT SUISSE AG (formerly known as
Credit Suisse), as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders.
 
A.  Pursuant to the Credit Agreement, the Lenders and the Issuing Banks have
extended, and have agreed to extend, credit to the Borrowers, in each case
pursuant to the terms and subject to the conditions set forth in the Credit
Agreement.
 
B.  The Borrowers have requested that certain provisions of the Credit Agreement
be amended as provided herein.
 
C.  The Required Lenders, on the terms and subject to the conditions set forth
herein, are willing so to amend the Credit Agreement.
 
D.  Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Credit Agreement, as amended hereby.
 
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
 





 
 
 

--------------------------------------------------------------------------------

2 

SECTION 1.  Agreement to Prepay Term Loans.  Within ten Business Days following
the Amendment Effective Date, Terex shall make an optional prepayment pursuant
to Section 2.12 of the Credit Agreement of all outstanding Term Loans, together
with accrued and unpaid interest thereon to but excluding the prepayment date.
 
SECTION 2.  Amendments to the Credit Agreement.  (a) The preamble of the Credit
Agreement is hereby amended by replacing the words “New South Wales” with the
word “Queensland”.
 
(b)  The definition of the term “Permitted Acquisitions” set forth in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:
 
“Permitted Acquisitions” shall mean (a) acquisitions (in a single transaction or
a series of related transactions) of not less than 51% of the outstanding Equity
Interests of any corporation, partnership, a division of any corporation or any
similar business unit (or of all or substantially all the assets and business of
any of the foregoing) engaged in a Related Business and (b) the Fantuzzi
Acquisition so long as in the case of clauses (a) and (b) above, Terex shall
have delivered to the Administrative Agent a certificate certifying that at the
time of and immediately after giving effect to such acquisition and the
financing therefor, no Default or Event of Default shall have occurred and be
continuing.
 
(c)  Section 6.04(o) of the Credit Agreement is hereby amended by replacing the
number “$75,000,000” with the number “200,000,000”.
 
(d)  The last sentence of Section 6.06(a) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
 
“Notwithstanding the foregoing, Terex may repurchase Equity Interests (x) in
accordance with Section 6.04(i) and (y) for any other reason in an aggregate
amount not to exceed $5,000,000 during any quarter.”
 
(e)  Section 6.09(b) of the Credit Agreement is hereby amended by (i) replacing
the word “and” appearing immediately before clause (iii) with a “,” and (ii)
adding the words “, (iv) Terex may at any time make offers to repurchase at par
(“Asset Sale Repurchase Offers”) its 10-7/8% Senior Notes Due 2016 and its
7-3/8% Senior Subordinated Notes Due 2014 in accordance with the indentures
governing the same, and may repurchase such notes to the extent tendered in such
Asset Sale Repurchase Offers, and (v) Terex and its Restricted Subsidiaries
shall be permitted to pay, or offer or commit to pay, or directly or indirectly
redeem, repurchase, retire or otherwise acquire for consideration, or set apart
any sum for the aforesaid purposes, any Indebtedness for borrowed money of any
Borrower or any Restricted Subsidiary if, after giving effect thereto and any
financing therefor, no Default shall have occurred and be continuing and Terex
and its Restricted Subsidiaries shall have at least $250,000,000 in Liquidity.
 





 
 
 

--------------------------------------------------------------------------------

3 

SECTION 3.  Amendment Fee.  In consideration of the agreements of the Lenders
contained in this Amendment, the Borrowers agree to pay to each Revolving Credit
Lender that executes and delivers a copy of this Amendment to the Administrative
Agent (or its counsel) at or prior to 3:00 p.m., New York City time, on
October 4, 2010 through the Administrative Agent, an amendment fee (the
“Amendment Fee”) in an amount equal to 0.075% of the sum of the Revolving Credit
Commitments (whether used or unused) as of such date.  The Amendment Fee shall
be payable in immediately available funds on, and subject to the occurrence of,
the Amendment Effective Date.
 
SECTION 4.  Representations and Warranties.  To induce the other parties hereto
to enter into this Amendment, each of the Borrowers represents and warrants to
the Administrative Agent, the Collateral Agent, the Issuing Banks and each of
the Lenders that:
 
(a)  This Amendment has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).
 
(b)  After giving effect to this Amendment, the representations and warranties
set forth in Article III of the Credit Agreement are true and correct in all
material respects on and as of the date hereof with the same effect as though
made on and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date.
 
(c)  After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.
 
SECTION 5.  Effectiveness.  This Amendment shall become effective as of the date
set forth above on the date (the “Amendment Effective Date”) on which the
following conditions shall be satisfied:
 
(a)  The Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of (i) the Borrowers, (ii) the
Subsidiary Guarantors and (iii) the Required Lenders.
 
(b)  The Administrative Agent shall have received the Amendment Fee.
 
SECTION 6.  Effect of Amendment and Subsidiary Guarantors.  Except as expressly
set forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent or the Borrowers under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall
 





 
 
 

--------------------------------------------------------------------------------

4 

continue in full force and effect.  Nothing herein shall be deemed to entitle
the Borrowers to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances.  After the date hereof, any reference to the Credit
Agreement shall mean the Credit Agreement as modified hereby.  This Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents. Each Loan Party hereby consents to this Amendment and
the transactions contemplated hereby, and each Loan Party hereby (a) agrees
that, notwithstanding the effectiveness of this Amendment, each of the Security
Documents to which such Loan Party is a party continues to be in full force and
effect, (b) confirms its guarantee of the Obligations (with respect to each
Guarantor) and its grant of a security interest in its assets as Collateral
therefor (with respect to each Loan Party that has granted a security interest
in any Collateral), all as provided in the Loan Documents, and (c) acknowledges
that such guarantee and/or grant continue in full force and effect in respect
of, and to secure, the Obligations under the Credit Agreement (as amended
hereby) and the other Loan Documents.
 
SECTION 7.  Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 8.  Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Amendment by
facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Amendment.
 
SECTION 9.  Notices.  All notices hereunder or in connection herewith shall be
given in accordance with the provisions of Section 9.01 of the Credit Agreement.
 
SECTION 10.  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 





 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
TEREX CORPORATION,
 
By
         
Name:
   
Title:




 
NEW TEREX HOLDINGS UK LIMITED,
 
by
         
Name:
   
Title:




 
TEREX INTERNATIONAL FINANCIAL SERVICES COMPANY,
 
by
         
Name:
   
Title:




 
TEREX LIFTING AUSTRALIA PTY LTD,
 
by
         
Name:
   
Title:




 
TEREX ITALIA S.R.L.,
 
by
         
Name:
   
Title:


[Terex Amendment No. 5 to the Credit Agreement Signature Page]




 
 
 

--------------------------------------------------------------------------------

 




 
EACH SUBSIDIARY GUARANTOR LISTED ON SCHEDULE I HERETO,
 
by
         
Name:
   
Title:  Authorized Signatory


[Terex Amendment No. 5 to the Credit Agreement Signature Page]




 
 
 

--------------------------------------------------------------------------------

 




 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Administrative
Agent, Collateral Agent, Issuing Bank and Swingline Lender,
 
by
         
Name:
   
Title:




 
by
         
Name:
   
Title:




[Terex Amendment No. 5 to the Credit Agreement Signature Page]


 
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO AMENDMENT NO. 5 DATED AS OF OCTOBER 4, 2010, TO THE TEREX
CORPORATION CREDIT AGREEMENT DATED AS OF JULY 14, 2006, AS AMENDED.
 
NAME OF LENDER:
       
By
         
Name:
   
Title:
 






[Terex Amendment No. 5 to the Credit Agreement Signature Page]




 
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO AMENDMENT NO. 5 DATED AS OF OCTOBER 4, 2010, TO THE TEREX
CORPORATION CREDIT AGREEMENT DATED AS OF JULY 14, 2006, AS AMENDED.
 
NAME OF LENDER:
       
By
         
Name:
   
Title:
 

 
By
         
Name:
   
Title:
 

 
 









[Terex Amendment No. 5 to the Credit Agreement Signature Page]




 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE I



Subsidiary Guarantors





 
Amida Industries, Inc.
   
A.S.V., Inc.
   
CMI Terex Corporation
   
Genie Holdings, Inc.
   
Genie Industries, Inc.
   
Genie International, Inc.
   
Genie Manufacturing, Inc.
   
Loegering Mfg. Inc.
   
Powerscreen Holdings USA Inc.
   
Powerscreen North America, Inc.
   
Powerscreen USA, LLC
   
Terex Advance Mixer, Inc.
   
Terex USA, LLC
   
Terex Utilities, Inc.
   
Terex-Telelect, Inc.
 










 
 
 

--------------------------------------------------------------------------------

 
